Citation Nr: 1455661	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee arthritis or as due to an undiagnosed illness. 

2. Entitlement to service connection for a right thigh disorder, to include as secondary to service-connected right knee arthritis or as due to an undiagnosed illness. 

3. Entitlement to an increased rating in excess of 10 percent for limitation of flexion of the right knee. 

4. Entitlement to an increased (compensable) rating for limitation of extension of the right knee. 
 
5. Entitlement to an increased rating for a lumbar spine disability, in excess of zero percent (noncompensable) prior to April 1, 2014, and in excess of 10 percent thereafter. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1996, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, DC (Central Office hearing); a transcript of the hearing is of record in the Virtual VA e-folder. 

This appeal arises, in part, from the Veteran's disagreement with the denial of his claim for an increased rating in excess of 10 percent for right knee arthritis. In June 2014, the Agency of Original Jurisdiction (AOJ) granted a separate noncompensable (zero percent) rating for limitation of extension of the right knee, and continued the original 10 percent rating based on the limitation of flexion of the right knee caused by the Veteran's right knee arthritis. 

This appeal also arises, in part, from the Veteran's disagreement with the denial of his claim for an increased (compensable) rating for a low back disability. In June 2014, the AOJ granted a 10 percent rating for the low back disability, effective April 1, 2014. 

An application to reopen a previously denied claim of service connection for a rash, to include as due to in-service herbicide exposure, has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of service connection for right hip and thigh disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire increased rating period, the Veteran's limitation of flexion of the right knee has not been manifested by symptomatology more nearly approximating limitation of flexion to 30 degrees.

2. For the entire increased rating period, the Veteran's limitation of extension of the right knee has been manifested by symptomatology more nearly approximating limitation to 10 degrees; for the same period, the Veteran's limitation of the right knee has not been manifested by symptomatology more nearly approximating limitation to 15 degrees. 

3. For the increased rating period prior to April 1, 2014, the Veteran's low back disability has been manifested by symptomatology more nearly approximating muscle spasms not resulting in abnormal gait or abnormal spinal contour. 

4. For the entire increased rating period, the Veteran's low back disability has not been manifested by symptomatology more nearly approximating limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during any 12 month period. 



CONCLUSIONS OF LAW

1. For the increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for limitation of flexion of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260 (2014).

2. For the increased rating period under appeal, the criteria for an increased rating of 10 percent, but no greater, for limitation of extension of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2014).

3. For the increased rating period prior to April 1, 2014, the criteria for an increased rating of 10 percent, but no greater, for a low back disability have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

4. For the increased rating period from April 1, 2014, the criteria for an increased rating in excess of 10 percent for a low back disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014& Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claims were received, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). In a February 2012 written statement, the Veteran wrote that a March 2010 VA medical examination, provided to determine the severity of his service-connected disabilities, was inadequate because the VA examiner did not concentrate on the symptomatology required to rate his claimed disabilities (i.e. reduced range of motion). At the August 2013 Central Office hearing, the Veteran stated that he could not "recall [the VA examiner] doing any measurements or anything of that nature." A long line of cases indicates that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)). The March 2010 service examination report appears complete on its face, showing the results of a physical examination, to include limitation of motion findings, stability test results, and X-ray reports. The Board notes that the examination contains sufficient information to allow for the rating of the Veteran's service-connected disabilities. Therefore, the Veteran's statements suggesting that the March 2010 VA medical examination was inadequate are insufficient to overcome the presumption of regularity. See id.; see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In January 2014, the Board remanded the claims to the AOJ, in pertinent part, to obtain any additional records identified by the Veteran; and the provision of VA medical examinations to determine the respective severities of the service-connected right knee and low back disabilities. The Board finds that the AOJ complied with the Board's Remand directives regarding the issues of increased ratings. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2014). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of increased ratings. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Knee Disability Criteria

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2014).

Degenerative joint disease of the knee is rated under Diagnostic Code 5010. 
38 C.F.R. § 4.71a. Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a leg (knee) is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated zero percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 
15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 
30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula with moderate knee disability will be assigned a 
20 percent disability rating, malunion of the tibia and fibula with marked knee disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04, 69; Fed. Reg. 59,990 (2004).

Limitation of Flexion 
And Limitation of Extension of the Right Knee

For the entire increased rating period, the Veteran's limitation of flexion of the right knee has been rated under Diagnostic Code 5003-5260. 38 C.F.R. § 4.71a. The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limitation of flexion of the right knee, which instead is evaluated under Diagnostic Code 5260. Id. 

For the increased rating period under appeal, the evidence weighs against a grant of a rating in excess of 10 percent for the Veteran's service-connected limitation of flexion of the right knee. 

During the period under consideration, the Veteran underwent many knee examinations and did not exhibit the limitation of flexion to 30 degrees required for the next higher 20 percent rating. In the worst recorded instance, taken April 2011 VA, the Veteran's knee disability was manifested by flexion limited to 110 degrees, well above the 30 degrees required for the next higher rating. Therefore, the preponderance of the evidence weighs against a rating in excess of 10 percent for the Veteran's limitation of flexion under the applicable Diagnostic Code.

For the increased rating period, the Board finds that the limitation of extension of the right knee has been manifested by symptomatology more nearly approximating limitation to 10 degrees, the criteria for a 10 percent rating under Diagnostic Code 5261. Id. 

During the numerous knee examinations performed over the increased rating period, the Veteran's extension of the right knee has been recorded as being limited to 14 degrees (March 2009), negative five degrees (March 2010), zero degrees (April 2011), 20 degrees (April 2011), five degrees (May 2011), zero degrees (March 2012), zero degrees (April 2013), and five degrees (April 2014). Having reviewed this record, the Board finds that the widely ranging examination results average to approximately 10 degrees. Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that for the increased rating period under appeal, the Veteran's limitation of extension of the right knee has more nearly approximated the criteria for a next higher 10 percent rating under Diagnostic Code 5261. 

However, the evidence weighs against a grant of a rating in excess of 10 percent for the Veteran's service-connected limitation of extension of the right knee. During the increased rating period, the Veteran's limitation of the right knee has not been manifested by symptomatology more nearly approximating limitation to15 degrees. In April 2011, an examiner noted that the Veteran's extension of the right knee was limited to 20 degrees. In seven other instances, the Veteran's extension was noted to be below 15 degrees. Therefore, the Board finds that for the increased rating period under appeal, the Veteran's limitation of extension of the right knee has not more nearly approximated the criteria for a next higher 20 percent rating under Diagnostic Code 5261. Id. 

A separate disability rating for instability of the right knee is not warranted under Diagnostic Code 5257. See id. In a May 2011 VA treatment record, the Veteran indicated that he had experienced "buckling" of the knee, but denied such symptomatology in all other reports. In multiple knee examinations over the increased rating period, examiners found no objective evidence of instability. In both the March 2010 and April 2014 VA medical examination reports, the VA examiners, upon testing the knee, found that it was stable. Therefore, despite the one report of "buckling" of the knee, the evidence weighs against the grant of a separate disability rating for instability.

The record contains no evidence indicating ankylosis, dislocated or removed semilunar cartilage, malunion of the fibula and tibia, or genu recurvatum, so a disability rating under those diagnostic codes is not appropriate. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5265, 5258, 5262, 5263.

The Board has considered the Veteran's reports of functional impairment caused by his knee. The Veteran has indicated that his right knee disabilities have resulted in sharp pain, causing him to walk with a limp. The Veteran has frequently described his leg as being frozen, meaning, in his words, that there is a point beyond which he cannot extend it. In the March 2010 VA medical examination report, the Veteran stated that he would experience flare-ups of knee pain, measuring a three on a scale of 10, up to three times per month and lasting for three days each. In the April 2014 VA medical examination report, the Veteran reported having to use his arm to push himself up from a seating position to his difficulty with extending the knee. However, the Veteran also reported having no flare-ups of knee disability symptomatology. 

The Board has noted the limitation of flexion and extension of the Veteran's leg, and has assigned ratings accordingly. Even acknowledging the symptoms described by the Veteran, the lay and medical evidence does not indicate that the Veteran experienced right knee symptomatology more nearly approximating that required for higher ratings under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 202.

For the increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for limitation of flexion of the right knee have not been met. For the increased rating period under appeal, the criteria for an increased rating of 10 percent, but no greater, for limitation of extension of the right knee have been met. As the evidence indicates that the Veteran's right knee symptomatology did not meet the criteria required for higher ratings than those assigned, the benefit of the doubt rule is not applicable to those portions of the Veteran's appeals. See 
38 U.S.C.A. § 5107(b); Gilbert, at 54-56.


Low Back Disability Criteria

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243). 38 C.F.R. 
§ 4.71a. Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with regard to the presence or non-presence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.; see also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a. Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Low Back Disability

For the increased rating period prior to April 1, 2014, the Veteran finds that the Veteran's low back disability more nearly approximated the criteria required for a 10 percent rating under Diagnostic Code 5242. See id. 

In the March 2010 VA medical examination report, the Veteran reported experiencing stiffness and spasms of the low back, but specifically denied experiencing limitation of motion or other functional impairment. The Veteran stated that he would experience mild localized pain in the lower back three times per month, lasting for eight hours per episode. The Veteran indicated that the condition could be exacerbated by physical activity and relieved by rest. The Veteran denied experiencing any incapacitating episodes related to his low back disability. Upon testing, the examiner noted that the Veteran had normal range of motion without pain. The examiner indicated that the Veteran did not experience any additional degree of limitation of motion upon repetitive testing. The examiner found that the Veteran's spine was symmetrical and of normal curvature. After a review of a contemporaneous X-ray report, the VA examiner diagnosed degenerative joint disease of the lumbar spine. 

In a March 2012 VA medical examination report, the Veteran reported experiencing constant back pain, with some radiation into the thigh. The Veteran did not report any loss of function related to this pain. The examiner diagnosed lumbago.

During the increased rating period prior to April 1, 2014, the evidence clearly indicates that the Veteran experienced low back symptomatology related to diagnosed degenerative joint disease. In the March 2010 VA medical examination report, the Veteran provided a credible lay report of muscle spasms related to his low back disability. The record contains no indication that the Veteran's low back spasms caused either an abnormal gait or abnormal spinal contour. The Board finds that the Veteran's low back disorder symptomatology for the period prior to April 1, 2014 more nearly approximated the muscle spasms not resulting in abnormal gait or abnormal spinal contour required for a next higher 10 percent rating under Diagnostic Code 5242. Id. 

For the entire increased rating period, the Veteran's low back disability has not been manifested by symptomatology more nearly approximating that required for an even higher rating under any applicable diagnostic code. Specifically, during that period, the Veteran's low back disability has not been manifested by the symptomatology more nearly approximating limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during any 12 month period.

The evidence for the period prior to April 1, 2014, contains no notation indicating that the Veteran's low back disability was manifested by noticeable limitation of motion of the back, incapacitating episodes, abnormal spinal contour, or spasms or guarding severe enough to result in an abnormal gait.

In an April 1, 2014 VA medical examination report, the Veteran reported experiencing some limping, but stated that this was related to his lack of extension of the right knee. The Veteran stated that he would experience low back pain, most often at night, that could be partially alleviated by sleeping on his back with a pillow under his knee. The Veteran indicated that he did not experience low back pain during the daytime. The Veteran stated that his activities had not been limited due to his low back disorder and that he had not taken a day off from work due to his back.

Upon testing, the VA examiner noted that the Veteran's forward flexion was to 75 degrees before onset of pain, and that the Veteran's total range of motion was to 200 degrees. The examiner found that the Veteran did not have any additional limitation of motion upon repetitive use. The examiner stated that the Veteran would experience less movement than normal and pain on movement due to his low back disability, but noted finding no objective evidence of other low back disorder symptomatology. The examiner stated that she could not make any further opinion regarding loss of use during hypothetical "flare-ups" without resorting to speculation. 

For the entire rating period under appeal, the evidence does not indicate that the Veteran's low back disorder symptomatology more nearly approximated that required for the next higher 20 percent rating under any applicable Diagnostic Code. The record for that period contains no notation indicating that the Veteran's forward flexion of the lumbar spine was limited to more than, at worst, 75 degrees, greater than the 60 degrees required for a higher rating. The record also contains no indication that the Veteran's combined range of motion of the thoracolumbar spine was limited to more than, at worst, 200 degrees, far greater than the 120 degrees required for a higher rating. The record for the period contains no indication of muscle spasm or guarding severe enough to result in an abnormal gait; abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during any 12 month period. 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243.

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca, 8 Vet. App. at 206-07. However, the record contains no evidence, either lay or medical, suggesting that the Veteran's low back disability more nearly approximated the symptomatology required for a next higher rating even upon repetitive testing or flare-up.  

For the increased rating period prior to April 1, 2014, the Veteran's low back disability symptomatology more nearly approximated that required for a next higher 10 percent rating, but no greater, under Diagnostic Code 5242. For the entire increased rating period under appeal, the disability picture for the Veteran's left knee disability has not more nearly approximated the criteria for an increased rating in excess of 10 percent under any potentially applicable Diagnostic Code and the benefit of the doubt rule is not applicable to that portion of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's right knee and low back disabilities. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected right knee disabilities, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's limitation of flexion of the right knee is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5003-5260, specifically provide for disability ratings by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's left knee disability has been manifested by symptoms analogous to limitation of flexion of the knee, to include due to arthritic pain. 38 C.F.R. § 4.71a. 

Regarding the Veteran's service-connected limitation of extension of the right knee, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's limitation of extension of the right knee is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5261, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's left knee disability has been manifested by limitation of extension of the knee. 38 C.F.R. § 4.71a. 

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5242, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's low back disability has been manifested by either spasms or limitation of flexion of the low back due to pain. 38 C.F.R. § 4.71a. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran also reports experiencing currently nonservice-connected right hip and thigh disorder symptomatology. As the Board is remanding the Veteran's claims for service connection, the Board need not discuss any symptomatology related to those disorders. The only symptoms reported by the Veteran, other than right thigh and hip disorder symptomatology, are those that were fully contemplated by the assigned ratings discussed previously. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's right knee and low back disabilities, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's right knee and low back disabilities, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for limitation of flexion of the right knee is denied. 

An increased rating of 10 percent, but no greater, for limitation of extension of the right knee is granted. 

For the increased rating period prior to April 1, 2014, an increased rating of 10 percent, but no greater, for a low back disability is granted. 

For the increased rating period from April 1, 2014, an increased rating in excess of 10 percent for a low back disability is denied. 


REMAND

Accordingly, the issues of service connection for right hip and thigh disorders are REMANDED for the following action:

1. The file should be returned to the VA examiner who wrote the April 2014 VA medical examination report and addendum for an additional opinion as to whether the Veteran's right hip and thigh disabilities are related to service, secondary to the Veteran's right knee disabilities, or attributable to an undiagnosed illness. If the April 2014 examiner is not available or unable to provide an opinion, or if another examination is deemed necessary, an additional examination should be provided. 

The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain. 

In writing the opinion or examination report, the examiner must acknowledge that, if there are symptoms related to a claimed right hip and/or right thigh disorder, including joint or muscle pain as described by the Veteran, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

An explanation must be provided for each opinion or conclusion expressed.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


